DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flaring width of the resilient stop bosses 25 is equal to or smaller than a flaring width w9 of a respective retaining element must be shown or the feature(s) canceled from the claim(s). Fig. 5 shows that it is larger than width w9. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 22 and 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “preferably oblong and upright embossing.” It is unclear if the limitations of oblong and upright are required by the claim because the language merely states that it is a preference. Therefore, the scope of the claim is unclear.
Claim 22 recites the limitation "the blocking element" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “the flared retaining element” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14, 17, 23-25, 27, 28, and 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202014104222 to Kronenberg (“Kronenberg”).
	Regarding claims 1 and 34, Kronenberg discloses a plug connector 1 for hollow sections of spacers of insulating glazing, the plug connector comprising: a base 5; side walls 6, the base and the side walls providing an essentially U-shaped cross section with open end faces, and with the base directed towards a pane inner space when installed as well as with the side walls along free edges of the side wall; and a centering aid 25, wherein laterally flared, resilient retaining elements 18, 19 are arranged at the free edge of the side walls, and the retaining elements have a straight lower edge viewed from a plug connector side. The method steps of claim 34 are necessarily performed in manufacturing the plug connector of claim 1.
Regarding claim 2, Kronenberg discloses that the retaining elements 18, 19 have a rectangular shape viewed from a plug connector side.
Regarding claim 3, Kronenberg discloses that a length of the retaining elements 18, 19 is greater than a height thereof.
Regarding claim 4, Kronenberg discloses that the retaining elements 18, 19 have a straight and upright front edge 23, which extends parallel to the principal plane of the side wall.
Regarding claim 5, Kronenberg discloses that the retaining elements 18, 19 have a straight upper edge 22.
Regarding claim 6, Kronenberg discloses that the retaining elements 18, 19 have a rounded transition between a retaining element upper edge and a retaining element front edge (see Fig. 7).
Regarding claim 7, Kronenberg discloses that the retaining elements 18, 19 are separated from a retaining element side wall on an underside by a straight axial parting cut 21.
Regarding claim 8, Kronenberg discloses that the retaining elements 18, 19 are flared from a retaining element side wall laterally obliquely outwards and pointing towards a center of the connector.
Regarding claim 9, Kronenberg discloses that the side wall 6 has a free space 20 in front of each retaining element front edge of the retaining elements 18, 19.
Regarding claim 10, Kronenberg discloses that the free space on an underside has a recess 21 extending under the parting cut (defined by the lower surface of 18, 19).
Regarding claim 11, Kronenberg discloses that the side walls 6 have a row of four or more of said retaining elements 18, 19 each row on both sides of the center of the connector.
Regarding claim 12, Kronenberg discloses that pairs of the retaining elements 18, 19 located opposite each other on both sides of a central longitudinal axis of the plug connector have different flaring widths, which increase from the end face to a center of the connector. See Fig. 3 showing 18 and 19 progressively flaring wider from the ends to the center 3.
Regarding claim 14, Kronenberg discloses that the retaining elements 18, 19 arranged at the side walls on both sides of a center of the connector have different heights above the base. Fig. 5 shows 18 having a height closer to the base compared to 19 which is further from the base.
Regarding claim 15, Kronenberg discloses that the respective retaining element arranged at the end face 18 has a smaller height above the base than a height of the retaining elements 19 which follow the retaining element arranged at the end face farther in an axial direction towards a center of the connector.
Regarding claim 17, Kronenberg discloses that the respective retaining element 19 located closest to the center of the connector has a shorter length of a front edge (free edge of 19 perpendicular to the base) thereof than other retaining elements 18 following the respective retaining element located closest to the center, in the direction of the end face.
Regarding claim 23, Kronenberg discloses that the plug connector 1 has open end faces and an axially continuous inner cavity.
Regarding claim 24, Kronenberg discloses that the side walls 6 are directed obliquely outwards.
Regarding claim 25, Kronenberg discloses that at each of the end faces a base tongue with a stabilizing element 26 is provided.
Regarding claim 27, Kronenberg discloses that the plug connector 1 has at the base one or more resilient retaining elements 15 with each directed obliquely outwards and pointing towards a center of the connector.
Regarding claim 28, Kronenberg discloses that a length of the retaining elements 15 is shorter than a width thereof.
Regarding claim 30, Kronenberg discloses a plug connection comprising: a hollow section 2; and a plug connector 1 comprising: a base 5; side walls 6, the base and the side walls providing an essentially U-shaped cross section with open end faces and with the base directed towards a pane inner space when installed as well as with the side walls along edges; and a centering aid, wherein laterally flared, resilient retaining elements 18, 19 are arranged at the free edge of the side walls, and the retaining elements 18, 19 have a straight lower edge viewed from a plug connector side.
Regarding claim 31, Kronenberg discloses that the hollow section is configured as a warm-edge hollow section.
Regarding claim 32, Kronenberg discloses that the base 5 of the plug connector is arranged at a section bottom of the hollow section, which points towards the inner space of the insulating glazing.
Regarding claim 33, Kronenberg discloses that the hollow section has a multipart configuration and has a section part made of plastic as well as a section part made of metal. See page 1, 1st paragraph under the heading, Description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronenberg in view of U.S. Publication No. 2010/0074679 to Kronenberg et al. (“Kronenberg II”).
Regarding claim 13, Kronenberg does not disclose that the centering aid comprises resilient stop bosses 10 and a flaring width of the resilient stop bosses of the centering aid is equal to or smaller than a flaring width of a respective retaining element located closest thereto.
Kronenberg II discloses a plug connector 1 wherein a centering aid 19 comprises resilient stop bosses 10, 20 and a flaring width of the resilient stop bosses of the centering aid is equal to or smaller than a flaring width of a respective retaining element located closest thereto.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the wider flaring width bosses of Kronenberg to the smaller flaring width bosses of Kronenberg II as claimed, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Claims 18, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronenberg in view of EP 1785575 to Kronenberg et al. (“Kronenberg III”).
Regarding claim 18, Kronenberg does not disclose that the side walls on both sides of the center of the connector have an outwards directed embossing.
Kronenberg III discloses a plug connector wherein side walls on both sides of a center of the connector have an outwards directed embossing 8.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
Regarding claim 19, Kronenberg does not disclose an embossing is arranged in an area of a retaining element located closest to a center of the connector.
Kronenberg III discloses a plug connector wherein an embossing 8 is arranged in an area of a retaining element 13 located closest to a center 16 of the connector.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
Regarding claim 26, Kronenberg does not disclose that the base comprises a closed base.
Kronenberg III in Fig. 24 discloses a plug connector wherein a base 104 comprises a closed base.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronenberg in view of U.S. Publication No. 2009/0049774 to Kronenberg et al. (“Kronenberg IV”).
Regarding claim 21, Kronenberg does not disclose that an inwardly directed blocking element is arranged at each of the side walls.
Kronenberg IV discloses a plug connector wherein an inwardly directed blocking element 19 is arranged at each of the side walls 6.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronenberg.
Regarding claim 29, Kronenberg discloses that the plug connector is configured as a stamped and bent part made of a metal plate steel strip, but does not disclose that the steel is galvanized. It would have been obvious to one having ordinary skill in the art at the time of invention to use galvanized, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Galvanization is well known in the art to improve rust resistance of metals. 

Allowable Subject Matter
Claims 16, 20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, alone or in obvious combination, discloses applicant’s invention of a plug connector comprising the required structural features of recited in claims 16, 20, and 22. The closest prior arts to Kronenberg, Kronenberg I, Kronenberg II, and Kronenberg III each do no disclose the claimed features. Moreover the closest prior arts comprise retaining elements oriented in specific manners (i.e. ascending in height, or blocking elements oriented outward instead of inward at a particular location) to achieve a desired effect and modification to the contrary would alter the inventive manner in which the closest prior arts are intended to operate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633